DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1 through 9, 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,540,768 to Wang (hereinafter “Wang”)1.
Claim 1:  Wang discloses a method comprising:
providing a frame member (11, in Fig. 1) configured to be disposed over a device wall box (e.g. 13) installed in a structure (e.g. wall, col. 1, lines 51-53), the frame member including at least one frame opening (e.g. 111) having a lip member (113) configured to substantially extend into an interior region of the device wall box (e.g. see Fig. 3), the at least one frame opening being further configured to substantially define a [circular] modular space (e.g. see Fig. 1); and 
providing at least one modular electrical wiring device (e.g. 30) having a front user interface and non-circular shaped surface, opposite a back surface facing a back body [ see arrow below], and including a plurality of sides configured to substantially conform to a shape of the [circular] modular space in accordance with at least one of a plurality of modular configurations (e.g. camera, computer, etc., see col. 1, lines 10-15), 

    PNG
    media_image1.png
    724
    676
    media_image1.png
    Greyscale

the at least one modular electrical wiring device being configured to include a plurality of attachment structures (e.g. 212 on surface of 30, Figs. 1, 3) configured to mate with the frame member, the at least one modular electrical wiring device being configured to be disposed within the at least one frame opening in an orientation selected from a plurality of orientations including at least one first orientation wherein the front surface is in a first position (e.g. in Fig. 5A) and at least one second orientation wherein the front surface is in a second position (e.g. in Fig. 5B), the at least one first position of the front surface (in Fig. 5A) being substantially orthogonal to the at least one second position of the front surface (in Fig. 5B, see col. 3, lines 23-34).
Claim 2:  Wang further discloses the step of providing the at least one modular electrical wiring device includes selecting the at least one modular electrical wiring device from a group of at least modular devices (e.g. camera, computer, audio/video devices, etc., see col. 1, lines 10-15).
Claim 3:  Wang further discloses that the at least one modular electrical wiring device (e.g. 30) is [electrical] receptacles [due to connections of 31, 32].  
Claim 4:  Wang further discloses that the group of modular devices includes at least one alignment device (213) configured to mate with the frame member (e.g. at 112, see col. 2, lines 60-67).
Claim 5:  Wang further discloses that at least one alignment device includes a first alignment device (213) disposed at a first [top surface] end of the at least one frame opening and a second alignment device (e.g. 212) disposed at a second [bottom surface] end of the at least one frame opening, and wherein at least one modular electrical device (30) is disposed between the first alignment device and the second alignment device (see Fig. 4).
Claim 6:  Wang further discloses that the at least one modular electrical device includes two modular electrical devices (e.g. 31, 32) disposed between the first alignment device and the second alignment device, the two modular electrical devices being disposed in the at least one first orientation (e.g. in Fig. 4).
Claim 7:  Wang further discloses that the plurality of orientations includes at least four orientations, being that the at least one modular device can be rotated 360° to any number of orientations within this rotation, two orientations shown in Figures 5A and 5B  (col. 2, lines 60-67).
Claim 8:  Wang further discloses snapping the at least one alignment device (213) in the at least one frame opening (e.g. with 212).
Claim 9:  Wang further discloses snapping the at least one modular electrical wiring device (30) into the at least one frame opening in the at least one first orientation (with 212, see Fig. 3).
Claims 12 and 13:  Wang further discloses that the back body is non-circular shaped (e.g. rectangular); 
wherein the shape of the back body substantially conforms to the shape of the [circular] modular space in accordance with at least one of the plurality of modular configurations [e.g. in Figs. 3, 5A, 5B].

Claim Rejections - 35 USC § 103
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of U.S. Patent 5,571,023 to Anthony (hereinafter “Anthony”).
Wang discloses the claimed method as relied upon above in Claim 1.
Regarding Claim 11, Wang further discloses a linkage element (e.g. 42, 31, 32, in Figs. 6A, 6B) configured to provide an electrical path to the frame member, or onto a peripheral portion of the frame member.
Wang does not teach an aesthetic cover plate.  
Anthony discloses a method of providing at least one modular electrical wiring device (e.g. 12, in Fig. 1) that includes a frame member (10). The method of Anthony includes providing an aesthetic cover plate (24, labeled with “Push to Close”, see Fig. 2), the aesthetic cover plate being configured to snap onto a peripheral portion of the frame member (at 46 with 114) so that the frame member is substantially covered when a system comprising the frame member and the at least one modular electrical wiring device is mounted directly to a structure (e.g. col. 5, lines 13-22).  This arrangement of Anthony includes at peripheral portion (46), hinge assembly (48), raised extension (38) and latch member (83), which are elements added to the frame member (10) that are necessary to allow the aesthetic cover plate (24) to snap onto the peripheral portion of the frame member to provide sealing of the at least one modular electrical wiring device (e.g. col. 1, lines 5-12).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Wang by adding an aesthetic cover plate, along with the necessary elements on the frame member to operate the aesthetic cover plate, as taught by the arrangement of Anthony, to positively provide another application of the at least one modular electrical wiring device (e.g. outdoor application) where it can be sealed from water (e.g. watertight seal).

Response to Arguments
Applicants’ arguments filed as part of their submission, have been fully considered but have not been deemed to be found persuasive.  Applicants’ assert that Wang does not teach that the modular electrical wiring device has a “front user interface and non-circular shaped surface, opposite a back surface facing a back body” (lines 7-8 of Claim 1).
The examiner disagrees.  Wang still reads on these structural limitations as illustrated above.  In particular, Wang in Figure 1 shows that the claimed “back surface” is the back surface of seat (20), the “front user interface” is read as the front surface of terminal end (31) or circular base (21), and the “back body” is the substantially shaped rectangular member around terminal end (32) where the “non-circular shaped surface” is the top surface (in Fig. 1) of the substantially rectangular member around terminal end (32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                     


    
        
            
    

    
        1 Elements emphasized (in italics) have been illustrated in the attached Figure 1 of Wang.